Citation Nr: 0007066	
Decision Date: 03/15/00    Archive Date: 03/23/00

DOCKET NO.  94-45 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased (compensable) rating for 
residuals of a left knee laceration.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



INTRODUCTION

The veteran served on active duty from December 1978 to June 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) following a December 1993 decision by the Columbia, 
South Carolina RO that denied the veteran's claim for a 
compensable rating for residuals of a laceration of his left 
knee.  The case was remanded by the Board in August 1998 for 
additional action.


FINDINGS OF FACT

1.  By a December 1993 rating decision, an increased 
(compensable) rating for residuals of a left knee laceration 
was denied.

2.  Notice of the December 1993 denial was mailed to the 
veteran on January 6, 1994.  

3.  A notice of disagreement was submitted by the veteran on 
February 9, 1994.

4.  A statement of the case was issued on March 2, 1994.

5.  A timely Substantive Appeal setting forth allegations of 
error was not submitted.


CONCLUSION OF LAW

The veteran is statutorily barred from appealing the December 
1993 RO decision which denied the claim for an increased 
rating for residuals of a left knee laceration.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 20.200, 20.202, 20.302(b), 
20.303 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An appeal to the Board "consists of a timely filed Notice of 
Disagreement in writing and, after a Statement of the Case 
has been furnished, a timely filed Substantive Appeal."  
38 C.F.R. § 20.200 (emphasis added).  The Substantive Appeal 
can be set forth on a VA Form 9 (Appeal to the Board of 
Veterans' Appeals) or on correspondence specifically 
identifying the issues appealed and setting out specific 
arguments relating to errors of fact or law made by the 
agency of original jurisdiction (AOJ).  38 C.F.R. § 20.202.  
To be considered timely, the Substantive Appeal must be filed 
within 60 days from the date that the AOJ mails the statement 
of the case to the appellant or within the remainder of the 
one-year period from the date of mailing of the notification 
of the determination being appealed.  38 C.F.R. § 20.302(b).  
Additionally, an extension for filing a Substantive Appeal 
may be granted on motion filed prior to the expiration of the 
time limit described above.  38 C.F.R. § 20.303.  If the 
claimant fails to file a Substantive Appeal in a timely 
manner, and fails to timely request an extension of time, 
"he is statutorily barred from appealing the RO decision."  
Roy v. Brown, 5 Vet.App. 554, 556 (1993).  Cf. Rowell v. 
Principi, 4 Vet.App. 9 (1993).  

Even if a VA Form 9 is submitted, it must be "properly 
completed."  38 C.F.R. § 20.202.  As noted above, it 
"should set out specific arguments relating to errors of 
fact or law made by the agency of original jurisdiction in 
reaching the determination, or determinations, being 
appealed."  Id; see also 38 U.S.C.A. § 7105(d)(3) (West 
1991).  When the substantive appeal fails to allege specific 
error of fact or law, the Board may dismiss the appeal.  
38 U.S.C.A. § 7105(d)(5) (West 1991).  

In the veteran's case, a VA Form 9 was submitted in November 
1994, but no specific argument relating to error of fact or 
law was made.  In fact, no comment was made except to request 
hearings, which were subsequently scheduled, but not held 
because of the veteran's failure to appear.  A statement by 
the veteran's representative which could be considered as 
argument on appeal was submitted in July 1996, but this was 
not received within the time period allowed for filing a 
Substantive Appeal.  Absent the presentation of a timely 
Substantive Appeal, the veteran is barred from appealing. 


ORDER

The appeal is dismissed.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

